SUMMARY ORDER
In this sentencing-only appeal, defendant Michael Brown challenges the District Court’s imposition of a two-level enhancement for obstruction of justice under United States Sentencing Guidelines (“U.S.S.G.”) § 3C1.1.* The District Court entered its findings pursuant to this Court’s remand instruction that the sentencing enhancement could not be applied unless the District Court made specific factual findings that warranted the enhancement, see United States v. Brown, 321 F.3d 347 (2d Cir.2003). Defendant contends that the District Court’s findings do not support imposition of the enhancement.
Having reviewed the record and considered the arguments of the parties, we conclude that the District Court did not err in imposing the obstruction-of-justice enhancement under U.S.S.G. § 3C1.1, see, e.g., United States v. Carty, 264 F.3d 191, 194-96 (2d Cir.2001), and the judgment of the District Court is hereby AFFIRMED.

 U.S.S.G. § 3C1.1 provides for a two-step increase in a defendant’s offense level if the defendant "willfully obstructed or impeded, or attempted to obstruct or impede, the administration of justice during the investigation, prosecution, or sentencing of the instant offense.”